DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	The status of the claims as of the response filed 5/18/2022 is as follows: Claims 1-18 are currently amended, are presently pending in the application, and have been considered below.

Response to Amendment
Objection to Claims
Claim 15 has been rewritten in the form of a single sentence, and thus the objection for this claim is withdrawn.
Rejection Under 35 USC 112(a)
Claim 18 has been amended such that the 35 USC 112(a) rejection for this claim is withdrawn.
Rejection Under 35 USC 112(b)
Most of the claims have been amended to sufficiently clarify the indefinite elements and limitations identified in the previous Office action such that the corresponding 35 USC 112(b) rejections are withdrawn; the exceptions are claims 6, 9, and 12, which still recite aspects of the previously identified indefinite language, as indicated below. 
Rejection Under 35 USC 101
Claims 1-17 have been amended to recite a system comprising at least a one processor such that they no longer amount to “software per se.” Accordingly, these claims recite statutory subject matter and the corresponding 35 USC 101 “software per se” rejections are withdrawn.
The claims have been amended but the 35 USC 101 eligibility rejections for claims 1-18 are upheld.
Rejection Under 35 USC 103
The amendments made to the claims introduce various limitations that are not fully addressed in the previous office action, and thus the corresponding 35 USC 103 rejections for claims 1-18 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101 
On pages 9-10 of the Remarks filed 5/18/2022 Applicant argues that the amended claims do not recite a mental process because they include limitations that “are not capable of being performed in the human mind or with the aid of pen and paper.” Applicant specifically points to limitations directed to extracting information from text and image data using a recurrent neural network and convolutional neural network, respectively, to train at least one machine learning model, as well as receiving data associated with a particular patient and assessing the maternal, fetal, and infant health risk factors for the particular patient using the at least one machine learning model to determine a MIHIC score for each risk factor and determine an overall MIHIC score. Applicant asserts that such limitations are not mental processes “because it is not practically possible to extract information from the text data using at least one recurrent neural network to train at least one machine learning model, each machine learning model associated with a particular risk factor or extract information from the image data using at least one convolutional neural network to train the at least one machine learning model.” Applicant’s arguments are fully considered, but are not persuasive. Though the extraction of information from text and image data using various neural network techniques is not practically performable in the human mind, the overall function of extraction information from images and text is something that can be performed by a human actor mentally, e.g. by looking at the data and understanding the medical concepts or clinical implications of the data. The use of an RNN and a CNN to perform this function is addressed as additional elements, and because the particular inputs, outputs, transformations, etc. of these techniques are not specifically claimed or described they amount to the words “apply it” with a computer because they merely digitize the extraction of data using high-level machine learning techniques. Examiner further notes that the function of training the at least one machine learning model is not actually positively claimed; as presently drafted, this appears to be an intended use of the extracted text and image information and no specifics are provided regarding the particular types of information used to train the models, what training methods are utilized, particular transformations or parameters of the trained models themselves, etc. that may in the future help provide integration into a practical application rather than merely amounting to the words “apply it” with a computer. 
On pages 10-11 of the Remarks Applicant argues that the claims are similar to the claims of Ex Parte Hannun that were found to not recite a mental process by the PTAB. Applicant’s arguments are fully considered, but are not persuasive. The claims at issue in Ex Parte Hannun were directed to a specific combination of technical steps for normalizing files, generating audio files and Aspectrogram frames, obtaining predicted character probabilities from a trained neural network, and decoding a transcription of input audio using the predicted probabilities. Such steps are not practically performable in the human mind and do not amount to the mere high-level digitization of otherwise-mental processes using generic computing components. In contrast, the present claims recite steps that are practical to perform in the mind (e.g. acquiring data, extracting information from the data, receiving data associated with a particular patient and assessing clinical risks to determine various risk scores for the particular patient). These functions are then merely implemented using high-level computing elements like a processor and various known machine learning techniques such that they are directed to an abstract idea overall, as explained in the updated 35 USC 101 rejections below. 
On page 11 of the Remarks Applicant argues that the claims are similar to the claims of Ex Parte Rogers that were found to not recite a mental process by the PTAB. Applicant’s arguments are fully considered, but are not persuasive. The claims at issue in Ex Parte Rogers were directed to the updating of media item recommendations displayed at a user interface responsive to a user’s interactions with the interface. Though the present claims do disclose the display of data “using at least one interactive dashboard”, there are no analogous updating or adjustment functions resulting from any type of interaction with the interface. Rather, the dashboard and web interface appear to merely be utilized as means by which to output results of the main analysis steps for viewing, and thus amount to insignificant extra-solution activity equivalent to the printing of a report or other nominal data outputting step. 
On pages 11-12 of the Remarks Applicant argues that the instant claims are similar to that of Example 37, Claim 2 and Claim 1 and therefore does not recite a mental process. Applicant’s arguments are fully considered, but are not persuasive. The “determining” step of claim 2 of Example 37 that was found not to recite an abstract idea included specific technical analysis of technical aspects of a computer memory (e.g. determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time) that could not be practically performed in the mind. In contrast, the analysis steps of the instant claims are directed to methods of analyzing patient data to assess health and determine various risk scores, which a human actor would be capable of performing either mentally or with aid of pen and paper. The use of machine learning models and a processor to perform these steps amount to the words “apply it” with a computer, and do not change the nature of the analysis functions themselves such that a human actor could not mentally perform the steps.
On pages 12-13 of the Remarks Applicant argues that various amended features of the independent claims (e.g. functions for extracting data, receiving data, determining MIHIC scores, and displaying graphical illustrations) “represent a practical application of the alleged abstract idea because they represent predicting the likelihood of maternal, fetal, and infant risks using machine learning models and artificial intelligence to determine a risk score between 0 and 1.” Applicant further asserts that such features “solve both a technical problem that is not feasible or practical for a human to solve and there is an unconventional technical solution based on each of the ordered features recited in claim 1.” Applicant’s arguments are fully considered, but are not persuasive. The independent claims, when considered as a whole, amount to the analysis of patient data using high-level machine learning models to generate and display risk scores. The use of machine learning in this case does not solve a particular technical problem, and appears to merely be used to digitize/automate the conventional generation of risk scores. Though information is extracted using RNN and CNN techniques for the intended use of training the machine learning models, the particular inputs, outputs, transformations, etc. of these techniques are not specifically claimed or described such that they amount to the words “apply it” with a computer because they merely digitize the extraction of data using high-level machine learning techniques. Examiner further notes that the function of training the at least one machine learning model is not actually positively claimed; as presently drafted, this appears to be an intended use of the extracted text and image information and no specifics are provided regarding the particular types of information used to train the models, what training methods are utilized, particular transformations or parameters of the trained models themselves, etc. that may in the future help provide integration into a practical application rather than merely amounting to the words “apply it” with a computer. 
On pages 14-16 of the Remarks Applicant argues that features of the independent claims “improve upon conventional technology and technological processes related to predicting the likelihood of maternal, fetal, and infant risks using artificial intelligence to determine a risk score between 0 and 1.” Applicant further asserts Examiner has failed to provide evidence of the well-understood, routine, and conventional nature of some of the additional elements because merely finding the element in a single patent or published application is not sufficient to demonstrate the well-understood, routine, and conventional nature of a particular feature. Applicant finally argues that the invention solves “a technical problem associated with improving the health of a pregnant woman” and that “details associated with the unconventional technical solution are described – predicting the likelihood of maternal, fetal, and infant risks using machine learning models and artificial intelligence to determine a risk score between 0 and 1.” Applicant’s arguments are fully considered, but are not persuasive. As noted above, the use of machine learning techniques to implement otherwise-abstract functions (e.g. assessing patient data to determine risk scores) does not amount to a technical improvement to a technology or other technical field, nor does it provide a technical solution to a particular technical problem. The problem of needing pregnancy and maternity-related risk scores is not tied to a particular technology, and using high-level machine learning techniques and architecture to digitize/automate or make more efficient this otherwise-abstract process does not amount to an improvement to a technology or a technical solution to a technical problem. Rather, it uses known computer techniques as a tool for automating medical risk calculation processes. Examiner also notes that more than a single reference have been supplied as evidence of the well-understood, routine, and conventional natures of various additional elements in the updated 35 USC 101 rejections below. 
On page 16 of the Remarks Applicant argues that claim 6 cannot be performed in the human mind, and recites further technological improvement of the technical problem, and that Examiner’s prior analysis amounts to an oversimplification of the claim. Applicant’s arguments are fully considered, but are not persuasive. As noted in the previous action, the only positively recited claim function is the performance of data augmentation for unstructured data, whereas “to format data conversion, eliminate stop words/punctuations/non-ascii characters, and identify stem words and lemmatization” is considered an intended result of the data augmentation step because these aspects and functions are not themselves positively claimed. When analyzing this claim for eligibility under 35 USC 101, Examiner concedes that such data augmentation is not a mental process and should therefore be addressed as an additional element. Because the particular mechanisms, techniques, etc. of the data augmentation are not positively recited, this element is considered insignificant extra-solution activity in the form of necessary data gathering because it nominally prepares the data for further analysis. To overcome this type of analysis, Examiner advises providing particular technical details of the data augmentation process such that the intended results (e.g. format conversion, stop word elimination, etc.) are actually positively recited and achieved within the claims. 
For the reasons outlined above, the 35 USC 101 rejections are upheld for claims 1-18.
Rejection Under 35 USC 103
On pages 17-19 of the Remarks Applicant argues the deficiencies of Amarasingham and Roberts with respect to the newly introduced limitations of independent claims 1 and 18. Applicant’s arguments are fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 19 of the Remarks Applicant argues that Amarasingham does not sufficiently disclose, teach, or suggest the subject matter of claim 6 directed to performing data augmentation for unstructured data. Applicant’s arguments are fully considered, but are not persuasive. Examiner notes that performance of data augmentation of unstructured data “to format data conversion, eliminate stop words/punctuations/non-ascii characters, and identify stem words and lemmatization” is interpreted as an intended result, and is not considered patentably limiting in this case. Accordingly, for the purposes of applying prior art, claim 6 is interpreted as merely requiring the augmentation of unstructured data regardless of the purpose or intended result because this is the only aspect of the claim that is positively recited. Examiner maintains that the combination does sufficiently teach data augmentation of unstructured data, e.g. in Amarasingham Fig. 6, [0054]-[0055], noting unstructured data is cleansed and/or modified in various ways, e.g. by preparing it for natural language processing and/or reconfiguring medical concepts in light of meta-dictionaries. Such functions amount to data augmentation of unstructured data because it is cleaned or otherwise transformed or prepared for further analysis. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 uses a slash (/) between  “stop words/punctuations/non-ascii characters.” This creates indefiniteness because it is unclear whether the slash denotes an “and” or an “or” relationship between the three elements, and as such it is unclear what is required by the claim. For purposes of examination, Examiner interprets these slashes to denote an “or” operator.
Claim 9 recites “the structured and unstructured data” in line 4. There is insufficient antecedent basis for this limitation in the claim because there are no previously introduced “structured and unstructured data.” For purposes of examination, Examiner interprets “the structured and unstructured data” as any type of data. Claims 10-14 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 9.
Claim 12 recites executing “at least one machine learning model to find an optimum model yielding highest metrics of evaluation.” It is unclear what the metes and bounds of this claim are because there is no particular definition of an “optimum model” nor of “highest metrics of evaluation.” For purposes of examination, Examiner interprets this claim as indicating that a model is executed and evaluated for any type of performance metric. Claims 13-14 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-17 are directed to a system (i.e. a machine) and claim 18 is directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind (or with aid of pen and paper) but for the recitation of generic computer components. That is, other than being performed by a processor, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites: 
acquiring data from multiple sources comprising text data and image data;
extracting information from the text data;
extracting information from the image data; and
receiving data associated with a particular patient and assessing the maternal, fetal, and infant health risk factors for the particular patient to determine a MIHIC score for each risk factor having a value between 0 and 1, determine an overall MIHIC score having a value between 0 and 1 based on the MIHIC score for each risk factor having the value between 0 and 1.
Each of these steps may be performed entirely in the human mind, or with aid of pen and paper, because a human is reasonably capable of obtaining text and information data and extracting information therefrom (e.g. by looking at and analyzing the text and images), receiving patient-specific data, and analyzing the patient-specific data to calculate various scores related to fetal, infant, and/or maternal health. Thus, the claim recites an abstract idea in the form of a mental process.
Independent claim 18 recites similar steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind (or with aid of pen and paper) but for the recitation of generic computer components. That is, other than reciting “by at least one processor”, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites: 
acquiring demographic, medical, image, clinical, and genetic data of pregnant women from multiple sources, the data comprising text data and image data; 
identifying data formats of the data and segregating the data into structured and unstructured data; 
extracting information from the text data;
extracting information from the image data; and
receiving data associated with a particular patient and assessing the maternal, fetal, and infant health risk factors for the particular patient to determine a MIHIC score for each risk factor having a value between 0 and 1, determining an overall MIHIC score having a value between 0 and 1 based on the MIHIC score for each risk factor having the value between 0 and 1. 
Each of these steps may be performed entirely in the human mind, or with aid of pen and paper, because a human is reasonably capable of observing various types of data, identifying formats of the data types, gleaning information from the data (e.g. by looking at and analyzing the text and images), and analyzing the patient data to calculate some kind of risk score of maternal, fetal, and infant health and/or other insights related to maternity or pregnancy. Thus, the claim recites an abstract idea in the form of a mental process.
Dependent claims 2-17 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2, 9, and 17 recite further limitations that, under their broadest reasonable interpretations, merely further describe the abstract idea identified in the independent claim. Specifically, claim 2 recites various data types and sources for analysis, each of which are types that a human actor could observe and analyze. Claim 9 recites extracting information/data from the structured and unstructured data, assembling knowledge from the extracted data and mapping the assembled data to the characteristics of associated maternal, fetal, and infant risks to perform a risk prediction. A human actor could glean meaning from observed patient data and mentally map the extracted data to their own knowledge to perform a risk prediction. Claim 17 recites normalizing and standardizing predicted values, as well as identifying thresholds to classify the overall MIHIC score as low, medium, and high. A human actor could achieve these functions by mentally normalizing patient values and using their medical knowledge to identify particular thresholds that should stratify risk values into standardized categories of low, medium, and high.
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include at least one processor, as well as the functional additional elements of performing data pre-processing on the data from the multiple sources; use of a recurrent neural network for extracting information from the text data to train at least one machine learning model associated with a particular risk factor; use of a convolutional neural network for extracting information from the image data to train the at least one machine learning model; use of the at least one machine learning model to determine the various MIHIC scores; and displaying graphical illustrations of indicators and measures of maternal, fetal, and infant health including MIHIC scores using at least one interactive dashboard and an interactive web interface. 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic health risk scoring environment). Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using a processor to perform functions that could otherwise be performed mentally, as explained above) and add insignificant extra-solution activity (e.g. acquiring data specifically in digital formats and performing pre-processing of the data amounts to means of necessary data gathering because it nominally prepares data for further digitized analysis steps that could otherwise be performed mentally; while utilizing dashboards and an interactive web interface to graphically display outputs of the main analysis steps is equivalent to merely printing a report of the results of the main analysis steps). Examiner also notes that use of machine learning models trained via RNN and/or CNN also amounts to the words “apply it” with a computer because otherwise-abstract functions (e.g. extracting information from text or images) are being performed with machine learning methods recited at a high level of generality. The RNN and CNN machine learning training methods are not particularly described (i.e. the particular inputs, outputs, data transformations, weightings, etc. are not recited) and thus they amount to generic implementation in a digitized environment. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
Independent claim 18 similarly does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 18 are the same as those for claim 1, with the addition of a step for pre-processing and cleaning the structured, unstructured, and image data and assembling the pre-processed data, as well as a step for forwarding the pre-processed and cleaned data to at least one machine learning model. The additional elements that this claim shares with claim 1 have already been addressed above, and do not amount to a practical application under the same analysis. The new additional elements (i.e. the pre-processing and forwarding steps), when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic health risk scoring environment). Further, the pre-processing and forwarding steps amount to insignificant extra-solution activity in the form of necessary data gathering, because they are nominal data preparation steps that provide data to the main analysis steps of the invention so that the otherwise-abstract functions (e.g. risk scoring) can be implemented digitally. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2, 9, 15, and 17 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claim 1. That is, claim 2 merely further describes the types of digital format data obtained by the data acquisition modules in the necessary data gathering operation; claim 9 merely further describes the otherwise-mental functions of the processor amounting to the words “apply it” with a computer; claim 15 merely further describes various types of data displayed at the dashboards such that they are equivalent to printing a report of the main data analysis steps; and claim 17 merely further describes the otherwise-mental processes of the processor amounting to the words “apply it” with a computer. 
Further, claims 3-8, 10-14, and 16 also do not recite additional elements that integrate the recited judicial exception into a practical application. Specifically, claim 3 recites use of scraping techniques to extract data from the multiple sources and transform them into structured data for storage in a local storage device; these operations amount to insignificant extra-solution activity because they merely provide means of gathering data and formatting it in a necessary manner prior to the main analysis steps of the invention. Claims 4-8 similarly describe data pre-processing operations that amount to insignificant extra-solution activity in the form of mere data gathering because they merely provide data formatted in the necessary manner to the main analysis steps. Claims 10-14 amount to the words “apply it” with a computer because they merely note that otherwise-mental processes like risk score prediction are performed with machine learning techniques recited at a high level of generality, thereby merely digitizing the abstract idea. Claim 16 recites the additional elements of receiving and displaying data, which amount to insignificant extra-solution activity because they provide necessary data gathering (i.e. data input) operations and generic display of system results equivalent to outputting a report, as described for similar output elements above. 
Accordingly, the additional elements of claims 1-18 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-18 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor used to perform the acquiring, extracting, receiving, assessing, determining, etc. functions amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes Pgs 9-10 of Applicant’s specification, where the various modules, algorithms, dashboards, and interfaces of the invention appear to be intended as software executed with various computing devices. Applicant’s disclosure is silent regarding any particular computer hardware elements utilized to implement the software, leaving one of ordinary skill in the art to understand that any generic computer processing elements capable of executing software code may be used. Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally and thus do not provide an inventive concept. 
Regarding the data acquisition and pre-processing steps recited in claims 1-8 and 18, as noted above, the acquisition of data in digital formats and the pre-processing or cleaning of the digital data via augmentation, structuring, etc. is considered insignificant extra-solution activity because these activities  merely provide data to the main analysis steps of the invention in the necessary format. Such activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (e.g. acquiring data in digital formats, or forwarding data from a pre-processing component to an analysis component) and storing and retrieving information in memory (e.g. storing information in a structured format for further analysis) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). Additionally, such pre-processing operations are well-understood, routine, and conventional in the art as evidenced by at least Amarasingham et al. (US 20150213225 A1) Fig. 5 & [0053]-[0054]; Sohr et al. (US 20160253461 A1) Figs. 1-3; Chowdhry et al. (US 20210098133 A1) abstract, [0012], & [0022]; and Pengetnze et al. (US 20190122770 A1) Fig. 5 & [0027].
Regarding the use and training of machine learning models via various neural networks as recited in claims 1, 9-14, and 18, as noted above, the use of machine learning techniques recited at a high level of generality amount to the performance of otherwise-abstract steps with generic computing components. As evidence of the generic nature of the above recited additional elements, Examiner notes that these claims merely recite known machine learning techniques as exemplary implementations with no particular recitation of how specific inputs are transformed into particular outputs in accordance with the particular mechanisms of each technique. For example, claims 1 and 18 each recite extracting information from text and image data using a recurrent neural network or convolutional neural network to “train at least one machine learning model”, but there is no description of what information is extracted, what specific information or formats are used as training data, how the training data is used to train generic machine learning models, particular transformations learned by the models, specific outputs of the models, etc. Examiner notes that specifying these aspects of the machine learning model training and use steps may help overcome the present eligibility rejections. Further, these techniques are exemplarily described in Applicant’s specification as known alternative choices of algorithms for analysis of data (see bottom of Pg 6, Pgs 13, 17-18). 
Examiner also notes that use of RNN to extract information from text data is well-understood, routine, and conventional as evidenced by at least Tobore et al. (Reference X on the accompanying PTO-892) Pgs 9-10; Keshavjee et al. (US 20220181020 A1) [0119]; Tablan et al. (US 20210383913 A1) [0142]; and Liu et al. (Reference U on the accompanying PTO-892) abstract & the last para. of “Discussion”  on Pgs 58-59; while the use of CNN to extract information from image data is also well-understood, routine, and conventional as evidenced by at least Tobore Pgs 9-10; Keshavjee [0119]; Tablan [0142]; Deepa & Lalwani (Reference W on the accompanying PTO-892) abstract & first full para. on Pg 681; and Yamashita et al. (Reference V on the accompanying PTO-892) “Introduction” & “What is CNN: the big picture (Fig. 1)” on Pg 612. Similarly, the use of machine learning techniques like logistic regression, SVM, and neural networks like CNN, RNN, and LTSM are well-understood, routine, and conventional methods of assessing patient data for risk predictions, as evidenced by at least Roberts et al. (US 20180114600 A1) Fig. 7 & [0280]; Chen et al. (US 20190034589 A1) [0014], [0082], & [0099]; Fogel et al. (US 20170177822 A1) [0008] & [0159]; and Brohman et al. (US 20210057039 A1) [0122] & claim 112.
Regarding the use of interactive dashboards and interfaces as recited in claims 1, 15-16, and 18, as noted above, the graphical display of system outputs and/or acceptance of user inputs amount to insignificant extra-solution activity because these activities merely visually output results of the main analysis steps to a user and/or provide necessary data gathering interactions from a user. Such activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (e.g. sending output data for graphical display at a dashboard or web interface rendered on a display device, or receiving inputs at an interface device for transmission to the analysis components) is recognized as a well-understood, routine, and conventional function previously known to the industry, as outlined in MPEP 2106.05(d)(II). Additionally, use of such interactive dashboards and interfaces are well-understood, routine, and conventional in the art as evidenced by at least Amarasingham Fig. 5, [0066]-[0070]; Chowdhry abstract & [0015]; Pengetnze [0023]-[0024]; and Sohr [0051]-[0054].
Thus, when considered as a whole and in combination, claims 1-18 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 20150213225 A1) in view of Hu et al. (US 20150234999 A1), Roberts et al. (US 20180114600 A1), and Tobore et al. (Reference X on the accompanying PTO-892).
Claim 1
Amarasingham teaches a (Amarasingham abstract, [0029], noting a computer system for evaluating clinical risk, i.e. a processor-based computer system) to: 
acquire data from multiple sources comprising text data and image data (Amarasingham Fig. 5, [0029]-[0036], [0042], [0053], noting a data integration module that obtains clinical and non-clinical data in various electronic formats from multiple sources; [0030] specifically notes that acquired data includes text-based data like medical history, dictated clinical notes and records, etc., while Figs. 4 & 10 as well as [0030], [0045], [0087], & [0103] further show that patient image data and/or radiological imaging exams (i.e. image data) are included as acquired data types); 
perform data pre-processing on the data from the multiple sources (Amarasingham Fig. 5, [0053]-[0054], noting data extraction and cleansing processes of the data integration module that preprocess the obtained data); 
extract information from the text data  extract information from the image data  (Amarasingham Fig. 6, [0053]-[0054], [0058], noting data extraction and cleansing processes that preprocess the obtained textual data to prepare it for analysis by the disease/risk logic module; Figs. 4 & 10 as well as [0030], [0045], [0087], & [0103] further show that patient image data and/or radiological imaging exams are included as types of data acquired and further analyzed by the system, indicating that such image data are similarly preprocessed by the data integration module. [0061] notes that the disease/risk logic module includes various condition-specific predictive models, which per [0064] are trained/retrained based on patient data, i.e. they amount to at least one machine learning model trained with information extracted from text and/or image data);
receive data associated with a particular patient and assess the ; 
display graphical illustrations of indicators and measures of (Amarasingham Fig. 5, [0066]-[0067], noting data presentation module 74 including an interactive dashboard interface that visually provides risk scores and other analysis results to a user graphically via various windows, icons, etc.); and 
(Amarasingham Fig. 5, [0066]-[0068], noting data presentation module 74 including an interactive dashboard interface accessible through web pages, web portals, etc. (i.e. interactive web interfaces) that visually provides analysis results, i.e. risk indications, scores, reports, etc. based on various characteristics of patients).
In summary, Amarasingham teaches a system that ingests and preprocesses data from a variety of sources, analyzes the data with artificial intelligence algorithms to determine a condition-specific risk score for a patient, and includes various dashboards and interfaces to visually display the resulting data to a user. Though Amarasingham does contemplate the use of condition-specific risk models (see [0061]-[0062], [0078], where specific examples of predictive model types are listed, and it is noted that “other” types are also contemplated), it fails to explicitly disclose use of the system specifically for assessment of maternal, fetal, and infant health risk factors of patients who are specifically pregnant women to output a MIHIC score for each risk factor, nor does it disclose an overall MIHIC score being calculated or displayed. The reference also fails to explicitly disclose extraction of information from text data using a recurrent neural network, extraction of information from image data using a convolutional neural network, and the calculated risk factor and overall risk scores each having a value between 0 and 1.
However, Hu teaches a risk assessment system that includes various risk factor specific subscores that contribute to an overall composite score, and may each be normalized on a predefined scale or range of values (Hu abstract, [0025]-[0027], [0030], [0043]-[0044], [0047]). Examiner notes that although the instant claims recite score ranges of 0 to 1 and Hu teaches an exemplary scale of a 100 point range (as in [0030], [0047], etc.), this aspect of the claims appears to be an arbitrarily chosen range; further, a 100 point scale could easily be arbitrarily converted to a 0-1 point scale by simply dividing any score by 100. Accordingly, this aspect of the claims is sufficiently suggested by Hu. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the condition-specific risk scores as in Amarasingham to include risk subscores normalized on an arbitrary scale that can be combined into an overall risk score also normalized on an arbitrary scale as in Hu in order to provide a broader, more complete composite understanding of the user’s overall health risks based on a combination of various conditions and risk factor scores so that evaluation, education, and risk mitigation of a patient may be improved (as suggested by Hu [0003] & [0027]).  
In addition, Roberts teaches an analogous risk modelling system that specifically provides a risk of pregnancy-related complications (i.e. maternal, fetal, and infant health) based on patient characteristics specifically related to pregnancy-related complications and obtained from a pregnant patient and their partner (Roberts abstract, [0069]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generic condition-specific risk scoring system of the combination such that it evaluates risks of adverse events specific to pregnancy and maternity in pregnant patients as in Roberts because Roberts shows that pregnancy complications are a known source of mortality and morbidity that can be avoided with early detection and targeted for intervention (as suggested by Roberts [0003], [0010]-[0011]). Application of the system of the combination to this clinical specialty would provide the benefit of reducing adverse events associated with pregnancy and maternity and improving patient care for this population by providing more targeted intervention, treatment, and care that are better tailored and customized to this population’s particular conditions and needs (as suggested by Amarasingham [0029]). 
Further, Tobore teaches that RNNs and CNNs are known methods of information extraction suitable to clinical text and medical images, respectively (Tobore first para. of “Comparative Analysis of Deep Learning Methods” on Pgs 9-10, noting “The fact that RNN and CNN are 2 commonly used [deep learning] techniques can be attributed to the need to solve data problems in the form and shape that only these techniques can handle effectively. In addition, most of the common data are either visual or time-dependent…. CNN [is] ideal for images (eg, 2D or 3-dimensional [3D] magnetic resonance images [MRI]), videos (eg, gait pattern, moving pattern in organs), and graphics (eg, tumor representation) to recognized features such as lines, edges, curves, and so on. On the contrary, RNN technique is suited to recognize patterns across time such that the information now will subsequently influence what information will become available later. This makes it suitable for time series analysis such as sound (eg, heartbeat, speech), text (eg, medical records, gene sequence), and signals (eg, physiological signals such as electrocardiogram (ECG))”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clinical data pre-processing and information extraction methods of the combination to specifically include use of RNN for text data and CNN for image data as in Tobore because these techniques are well-known to be specifically suited to these particular types of data (as suggested by Tobore Pgs 9-10), as well as to provide improvements over traditional machine learning feature extraction techniques such as more accurate characterization of the original data through use of deep network structures and hidden layer abstractions and nonlinear transformations (as suggested by Tobore last para. of Pg 4).   
Claim 18
Amarasingham teaches a 60Docket No. CCL-001.US method of detecting and assessing insights for (Amarasingham abstract, [0029], noting a computer system for evaluating clinical risk, i.e. a processor-based computer system) comprising: 
acquiring, by at least one processor, demographic, medical, image, clinical, and sgenetic data of  patients from multiple sources, the data comprising text data and image data (Amarasingham Fig. 6, [0029]-[0036], [0042], [0053], noting a data integration module obtains clinical and non-clinical data from multiple sources; [0030]-[0034] specifically note that acquired data includes demographics, medical data, clinical data, and genetic data from various sources (i.e. text data), while Figs. 4 & 10 as well as [0030], [0045], [0087], & [0103] further show that patient image data and/or radiological imaging exams are included as acquired data types); 
identifying, by the at least one processor, data formats of the data and segregating the data into structured and unstructured data (Amarasingham Fig. 6, [0053]-[0054], [0057]-[0058], noting data extraction and cleansing processes that preprocess the obtained data differently based on whether it is structured or unstructured); 
pre-processing and cleaning, by the at least one processor, the structured, unstructured, and 10image data and assembling the pre-processed data (Amarasingham Fig. 6, [0053]-[0054], noting data extraction and cleansing processes that preprocess the obtained structured and unstructured data to prepare it for analysis by the disease/risk logic module; Figs. 4 & 10 as well as [0030], [0045], [0087], & [0103] further show that patient image data and/or radiological imaging exams are included as types of data acquired and further analyzed by the system, indicating that such image data are similarly preprocessed by the data integration module); 
forwarding, by the at least one processor, the pre-processed and cleaned data to at least one machine learning model (Amarasingham Figs. 5-6, [0056], [0061]-[0062], noting data integration logic module forwards the preprocessed data to the disease/risk logic module that includes a variety of health condition-specific risk models to assess patient characteristics and risk factors to determine a risk score; the predictive models are trained/retrained based on patient data per [0064] such that they amount to at least one machine learning model); 
extracting, by the at least one processor, information from the text data (Amarasingham Fig. 6, [0053]-[0054], [0058], noting data extraction and cleansing processes that preprocess the obtained textual data to prepare it for analysis by the disease/risk logic module; Figs. 4 & 10 as well as [0030], [0045], [0087], & [0103] further show that patient image data and/or radiological imaging exams are included as types of data acquired and further analyzed by the system, indicating that such image data are similarly preprocessed by the data integration module. [0061] notes that the disease/risk logic module includes various condition-specific predictive models, which per [0064] are trained/retrained based on patient data, i.e. they amount to at least one machine learning model trained with information extracted from text and/or image data);
receiving, by the at least one processor, data associated with a particular patient and assessing the  (Amarasingham Fig. 5, [0056], [0061]-[0062], noting disease/risk logic module that includes a variety of health condition-specific risk models to assess patient characteristics and risk factors to determine a risk score for a particular patient based on their particular data);
displaying, by the at least one processor, graphical illustrations of indicators and measures of (Amarasingham Fig. 5, [0066]-[0067], noting data presentation module 74 including an interactive dashboard interface that visually provides risk scores and other analysis results to a user graphically via various windows, icons, etc.); and
displaying, by the at least one processor, statistical measures of risk factors including the (Amarasingham Fig. 5, [0066]-[0068], noting data presentation module 74 including an interactive dashboard interface accessible through web pages, web portals, etc. (i.e. interactive web interfaces) that visually provides analysis results, i.e. risk indications, scores, reports, etc. based on various characteristics of patients). 
In summary, Amarasingham teaches a method by which a system ingests and preprocesses data from a variety of sources, analyzes the data with artificial intelligence algorithms to determine a condition-specific risk score for a patient, and includes various dashboards and interfaces to visually display the resulting data to a user. Though Amarasingham does contemplate the use of condition-specific risk models (see [0061]-[0062], [0078], where specific examples of predictive model types are listed, and it is noted that “other” types are also contemplated), it fails to explicitly disclose use of the system specifically for assessment of maternal, fetal, and infant health risk factors of patients who are specifically pregnant women to output a MIHIC score for each risk factor, nor does it disclose an overall MIHIC score being calculated or displayed. The reference also fails to explicitly disclose extraction of information from text data using a recurrent neural network, extraction of information from image data using a convolutional neural network, and the calculated risk factor and overall risk scores each having a value between 0 and 1.
However, Hu teaches a risk assessment system that includes various risk factor specific subscores that contribute to an overall composite score, and may each be normalized on a predefined scale or range of values (Hu abstract, [0025]-[0027], [0030], [0043]-[0044], [0047]). Examiner notes that although the instant claims recite score ranges of 0 to 1 and Hu teaches an exemplary scale of a 100 point range (as in [0030], [0047], etc.), this aspect of the claims appears to be an arbitrarily chosen range; further, a 100 point scale could easily be arbitrarily converted to a 0-1 point scale by simply dividing any score by 100. Accordingly, this aspect of the claims is sufficiently suggested by Hu. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the condition-specific risk scores as in Amarasingham to include risk subscores normalized on an arbitrary scale that can be combined into an overall risk score also normalized on an arbitrary scale as in Hu in order to provide a broader, more complete composite understanding of the user’s overall health risks based on a combination of various conditions and risk factor scores so that evaluation, education, and risk mitigation of a patient may be improved (as suggested by Hu [0003] & [0027]).  
In addition, Roberts teaches an analogous risk modelling system that specifically provides a risk of pregnancy-related complications (i.e. maternal, fetal, and infant health) based on patient characteristics specifically related to pregnancy-related complications and obtained from a pregnant patient and their partner (Roberts abstract, [0069]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generic condition-specific risk scoring system of the combination such that it evaluates risks of adverse events specific to pregnancy and maternity in pregnant patients as in Roberts because Roberts shows that pregnancy complications are a known source of mortality and morbidity that can be avoided with early detection and targeted for intervention (as suggested by Roberts [0003], [0010]-[0011]). Application of the system of the combination to this clinical specialty would provide the benefit of reducing adverse events associated with pregnancy and maternity and improving patient care for this population by providing more targeted intervention, treatment, and care that are better tailored and customized to this population’s particular conditions and needs (as suggested by Amarasingham [0029]). 
Further, Tobore teaches that RNNs and CNNs are known methods of information extraction suitable to clinical text and medical images, respectively (Tobore first para. of “Comparative Analysis of Deep Learning Methods” on Pgs 9-10, noting “The fact that RNN and CNN are 2 commonly used [deep learning] techniques can be attributed to the need to solve data problems in the form and shape that only these techniques can handle effectively. In addition, most of the common data are either visual or time-dependent…. CNN [is] ideal for images (eg, 2D or 3-dimensional [3D] magnetic resonance images [MRI]), videos (eg, gait pattern, moving pattern in organs), and graphics (eg, tumor representation) to recognized features such as lines, edges, curves, and so on. On the contrary, RNN technique is suited to recognize patterns across time such that the information now will subsequently influence what information will become available later. This makes it suitable for time series analysis such as sound (eg, heartbeat, speech), text (eg, medical records, gene sequence), and signals (eg, physiological signals such as electrocardiogram (ECG))”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clinical data pre-processing and information extraction methods of the combination to specifically include use of RNN for text data and CNN for image data as in Tobore because these techniques are well-known to be specifically suited to these particular types of data (as suggested by Tobore Pgs 9-10), as well as to provide improvements over traditional machine learning feature extraction techniques such as more accurate characterization of the original data through use of deep network structures and hidden layer abstractions and nonlinear transformations (as suggested by Tobore last para. of Pg 4).   
Claim 2
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 1, and the combination further teaches the at least one processor further to collect data associated with pregnant women comprising demographics, medical, clinical, and genetic data from information systems of at least one of clinics, laboratories, pharmacies, health insurances, and government public 25data sources (Amarasingham Figs. 1 & 4, [0030]-[0034], noting acquired data includes demographics, medical data, clinical data, and genetic data from sources including clinics, labs, pharmacies, payers (i.e. health insurances), and state or public health agencies (i.e. other governmental public data sources); when considered in the context of the combination with Roberts, these types of data would be obtained specifically for pregnant women).  
Claim 4
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 1, and the combination further teaches the at least one processor further to perform data augmentation for (i) structured data, (ii) unstructured data, and (iii) images (Amarasingham Fig. 6, [0053]-[0054], noting data extraction and cleansing processes preprocess both structured and unstructured data to prepare it for analysis by the disease/risk logic module; Figs. 4 & 10 as well as [0030], [0045], [0087], & [0103] further show that patient image data and/or radiological imaging exams are included as types of data acquired and further analyzed by the system, indicating that such image data are similarly preprocessed by the data integration module).  
Claim 5
Note: performance of data augmentation of structured data “to reduce data inaccuracy, noise, and inconsistency” is interpreted as an intended result, and is not considered patentably limiting. Accordingly, for the purposes of applying prior art, the limitation will be interpreted as merely requiring the augmentation of structured data regardless of the purpose or intended result because this is the only aspect of the claim that is positively recited. 
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 1, and the combination further teaches the at least one processor further to perform data augmentation for structured data to reduce data inaccuracy, noise, and inconsistency (Amarasingham Fig. 6, [0054]-[0055], noting structured data is cleansed and/or modified in various ways, e.g. by standardizing the format and/or reconfiguring medical concepts in light of meta-dictionaries).  
Claim 6
Note: performance of data augmentation of unstructured data “to format data conversion, eliminate stop words/punctuations/non-ascii characters, and identify stem words and lemmatization” is interpreted as an intended result, and is not considered patentably limiting. Accordingly, for the purposes of applying prior art, the limitation will be interpreted as merely requiring the augmentation of unstructured data regardless of the purpose or intended result because this is the only aspect of the claim that is positively recited. 
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 1, and the combination further teaches the at least one processor further to perform data augmentation for unstructured data to format data conversion, eliminate stop words/punctuations/non-ascii 10characters, and identify stem words and lemmatization (Amarasingham Fig. 6, [0054]-[0055], noting unstructured data is cleansed and/or modified in various ways, e.g. by preparing it for natural language processing and/or reconfiguring medical concepts in light of meta-dictionaries).  
Claim 7
Note: performance of data augmentation of images “for better data image representation” is interpreted as an intended result, and is not considered patentably limiting. Accordingly, for the purposes of applying prior art, the limitation will be interpreted as merely requiring the augmentation of images regardless of the purpose or intended result because this is the only aspect of the claim that is positively recited. 
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 1, and the combination further teaches the at least one processor further to perform data augmentation of images for better data image representation (Amarasingham Fig. 6, [0054], noting structured data (which is considered to include the patient image data and/or radiological imaging exams noted in at least Figs. 4 & 10 as well as [0030], [0045], [0087], & [0103]) is cleansed and/or preprocessed in various ways, e.g. by standardizing the format). 
Claim 9
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 1, and the combination further teaches the at least one processor further to extract information from the structured and unstructured data, assemble knowledge from the extracted data, and 20map the assembled data to the maternal, fetal, and infant health risk factors to perform a risk prediction (Amarasingham [0042], [0058]-[0063], noting disease/risk module which contains machine learning models for data extraction, mapping, and prediction using patient features; when considered in the context of the combination with Roberts, these patient features would include maternal, fetal, and infant health risk factors).  
Claim 10
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 9, and the combination further teaches the at least one processor further to perform risk prediction using at least one of logistic regression, Support Vector Machine (SVM) regression, and neural networks (Roberts Fig. 7, [0280], noting models for maternity-related risk predictions include logistic regression).  
Claim 11
25Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 10, showing various types of machine learning algorithms for risk prediction, as well as use of RNN and CNN models for information extraction. However, the present combination fails to explicitly disclose that risk prediction algorithms include neural networks, and thus also fails to disclose wherein the neural networks are selected from convolutional neural network (CNN), recurrent neural network (RNN) and long short-term memory model (LSTM). However, Tobore further teaches that deep learning neural networks like CNN, RNN, and LSTM can be used for predictive systems utilizing patient EHR records to make clinically-relevant predictions (Tobore first two full paras. of Pg 13). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the predictive models of the combination such that they include various types of neural networks as in Tobore because deep learning neural networks provide improvements over traditional machine learning techniques such as more accurate characterization of the original data through use of deep network structures and hidden layer abstractions and nonlinear transformations (as suggested by Tobore last para. of Pg 4) and can achieve better health management systems, improved health care quality, and personalized medicine (as suggested by Tobore first two full paras. of Pg 13). 
Claim 12
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 9, and the combination further teaches the at least one processor further to execute at least one machine learning model to find an optimum model yielding 30highest metrics of evaluation (Amarasingham [0064], noting each of the multiple predictive models undergo ongoing tuning to determine if use of different variables and/or coefficients result in more accurate predictions; such tuning indicates that an original model would be compared with models with slightly adjusted parameters to determine which results in the most accurate model, i.e. an optimum model yielding highest metrics of evaluation. See also Roberts Fig. 7, [0292]-[0295], [0301]-[0302], noting an optimum predictive model is selected by comparing performance metrics of various models).  
Claim 13
59Docket No. CCL-001.US Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 12, and the combination further teaches wherein the at least one machine learning model is selected from logistic regression, support vector regressor and variants of neural networks (Roberts Fig. 7, [0280], noting models for maternity-related risk predictions include logistic regression).  
Claim 14
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 13, and the combination further teaches wherein the at least one machine learning smodel upon training attains a generalization capability to predict the maternal, fetal, and infant health risk factors (Amarasingham [0064], noting models are tuned for particular populations and/or conditions, indicating that the resulting models would have a generalization capacity to predict risks, e.g. maternity-related risks when considered in combination with Roberts).  
Claim 16
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 1, and the combination further teaches the at least one processor further to receive input of data by Clinicians 20and pregnant women (Amarasingham [0045], [0070], noting means of inputting data for both clinicians and patients (e.g. pregnant women)), 
display the maternal, fetal, and infant health risk factors on a webpage, and display the maternal, fetal, and infant health risk factors rendered as graphical charts (Amarasingham [0066]-[0068], [0075], noting graphical representations of extracted data and risk score calculations on a web page, e.g. pregnancy complications for pregnant women when considered in the context of the combination with Roberts).  
Claim 17
25Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 1, and the combination further teaches the at least one processor further to perform normalization, standardization of predicted values, and identification of thresholds to classify the overall MIHIC score as one of low, medium, and high (Amarasingham [0073], noting disease/risk logic includes identification of thresholds to separate risk scores (e.g. overall pregnancy-related risk scores when considered in combination with Hu and Roberts) into high, medium, and low categories, thereby standardizing and normalizing predicted risk values to these three categories).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham in view of Hu, Roberts, and Tobore as applied to claim 1 above, and further in view of Sohr et al. (US 20160253461 A1).
Claim 3
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 1, and the combination further teaches the at least one processor further to scrape and extract data from the multiple sources, and transform them into structured data format  (Amarasingham [0040]-[0041], [0054], [0073], noting data may be obtained by pulling or polling data from the various sources (i.e. by scraping and extracting), is stored locally in data store 24, and is preprocessed into a structured format for further analysis). 
In summary, the combination contemplates the storage of clinical data from a variety of sources in a data store 24, and further contemplates transformation of the received data into a structured data format for further system analysis. The system thus likely stores the structured data in some form in order to run the subsequent analyses. However, the combination fails to explicitly disclose that the data is transformed into structured data before being stored in local storage devices as required by the instant claim. However, Sohr teaches an analogous clinical data ingestion system that accumulates data from various sources, normalizes them, and stores the normalized data in a normalized data store (Sohr Figs. 1-2, [0023], [0042]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the data of the combination such that it is stored specifically after it has been normalized into structured data as in Sohr in order to save instances of processed data for direct access by the analytics layer such that data accumulation and preprocessing need not occur each time an analytics query is run, thereby reducing processing volume and saving time (as suggested by Sohr Fig. 1 & [0042]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham in view of Hu, Roberts, and Tobore as applied to claims 1 and 4 above, and further in view of Fogel (US 20170177822 A1).
Claim 8
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 4, showing a system that parses unstructured data for meaning, for example by tokenizing the data into basic units of information (Amarasingham [0058]). However, the combination fails to explicitly disclose that unstructured data is transformed into a vector representation. However, Fogel teaches an analogous clinical data aggregation, storage, and analysis system that can convert and store received unstructured data in a variety of structured formats, including as vectors (Fogel [0213]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unstructured data augmentation of the combination such that it includes representation of the formerly unstructured data as a vector as in Fogel in order to provide a specific standardized storage format for the ingested data (as suggested by Fogel [0213]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham in view of Hu, Roberts, and Tobore as applied to claim 1 above, and further in view of Pengetnze et al. (US 20190122770 A1).
Claim 15
Amarasingham in view of Hu, Roberts, and Tobore teaches the MIHIC system as claimed in claim 1, and the combination further teaches the at least one processor further to display: 
Graphical indicators associated with the maternal, fetal, and infant health risk factors 10(Amarasingham [0066]-[0068], noting graphical representations of extracted data and risk score calculations for a population, e.g. pregnant women and MIHIC scores when considered in the context of the combination with Roberts); 
Graphical prevalence of the maternal, fetal, and infant health risk factors associated with a risk of interest (Amarasingham [0067], noting comparison of incidence rates of predicted events to rates of prediction, i.e. prevalence of various conditions or risk factors (e.g. pregnancy-related factors when considered in the context of the combination with Roberts));
Charts showing associations and correlations between the maternal, fetal, and infant health risk factors affecting Maternal health of pregnant women  (Amarasingham [0066]-[0068], [0075], noting graphical representations of extracted data and risk score calculations, i.e. extracted data representing risk factors affecting maternal health of pregnant women when considered in the context of the combination with Roberts);
Charts showing associations and correlations between the maternal, fetal, and infant health risk factors affecting Infant health (Amarasingham [0066]-[0068], [0075], noting graphical representations of extracted data and risk score calculations, i.e. extracted data representing risk factors affecting infant health when considered in the context of the combination with Roberts).  
In summary, the present combination teaches various graphical dashboard outputs representing maternity-related risk scores and extracted information, for an individual or for a population. However, the combination fails to explicitly disclose reporting features for comparing such outputs across different population groups as in the instant claim. However, Pengetnze teaches reporting interfaces for maternity-related risk predictions that include graphical representations and comparison of outputs between healthcare providers, i.e. across different population groups (Pengetnze [0023]-[0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the various dashboard outputs of the combination such that they allow for comparison of maternity-related risk factors and scores across different populations as in Pengetnze in order to allow visualization of risk-standardized comparisons between different providers serving different populations to allow users to identify any trends or patterns that would allow for targeted intervention to improve patient outcomes (as suggested by Pengetnze [0024]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Du et al. (US 20130073319 A1) describes methods for determining a normalized composite hazard index from multiple risk scores. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626